DETAILED ACTION
This Office Action is in response to the application filed on 25 December 2020.
Claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 March 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 5 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 16-17 and 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safranek et al (US 2014/0372658 A1), hereinafter Safranek ‘658, in view of Kang et al (US 2005/0271054 A1), hereinafter Kang, and further in view of Torudbakken et al (US 2006/0242352 A1), hereinafter Torudbakken.

Regarding Claim 1, Safranek ‘658 discloses an apparatus comprising: 
a port (see Figure 2 and paragraph 36; a port/QuickPath Interconnect Port as shown in Figure 2) comprising: 
a group of transmitters (see Figure 2 and paragraph 36; a group of transmitters/TX lanes on left and right as shown in Figure 2) and a group of receivers a group of transmitters (see Figure 2 and paragraph 36; a group of receivers/RX lanes on left and right as shown in Figure 2) to define a link (see Figure 2 and paragraph 36, lines 6-8; to define a link/link), wherein the link is to comprise a plurality of physical lanes (see Figure 2 and paragraph 35, lines 14-15; wherein the link/(KTI link) is to comprise a plurality/plurality of physical lanes/lanes); and 
protocol circuitry (see paragraph 34, lines 10-11; protocol circuitry/protocol layer) to: 
generate a flit (see Figure 13 and paragraph 37, line 14; generate/(flit is generated before it is transmitted) a flit/flit), wherein the flit (see Figure 15 and paragraph 37, line 14; wherein the flit/flit) comprises: 
header information for a packet (see Figure 9 and paragraph 55, lines 1-2; header information/(extended address (EA header) for a packet/KTI flit format 900); 
wherein the flit is to be sent by the group of transmitters on the link (see Figure 2 and paragraph 37; wherein the flit/flit is to be sent/transfers by the group of transmitters/(TX lanes on left and right as shown in Figure 2) on the link/link).
Although Safranek ‘658 discloses an apparatus as set forth above,
Safranek ‘658 does not explicitly disclose “a type field to identify that the packet corresponds to one of a plurality of types”.
However, Kang discloses an apparatus comprising:
a type field to identify that the packet corresponds to one of a plurality of types (see Figure 4A and paragraphs 48 and 50; a type field/(type field) to identify that the packet corresponds to one of a plurality of types/header or payload).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a type field to identify that the packet corresponds to one of a plurality of types” as taught by Kang in the system of Safranek ‘658 to provide an asynchronous switch for network on chip applications to transfer a plurality of data packets (see page 1, paragraph 6, lines 1-2 of Kang).
Although the combination of Safranek ‘658 and Kang discloses an apparatus as set forth above,
The combination of Safranek ‘658 and Kang does not explicitly disclose “a particular field to indicate whether the header is to utilize a supplemental header content field in the flit”.
However, Torudbakken discloses an apparatus comprising:
a particular field to indicate whether the header is to utilize a supplemental header content field in the flit (see Figure 24 and paragraphs 281-282; a particular field/(SH 817) to indicate whether the header/header is to utilize a supplemental header/(supplemental header 817) content field in the flit/packet 810). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a particular field to indicate whether the header is to utilize a supplemental header content field in the flit” as taught by Torudbakken in the combined system of Safranek ‘658 and Kang to support sharing of the device resources between hosts (see page 1, paragraph 5, lines 6-7 of Torudbakken).
Regarding Claim 2, Safranek ‘658 discloses the apparatus, wherein the link is compliant with a Peripheral Component Interconnect Express (PCIe)-based protocol (see paragraph 4; wherein the link/link is compliant with a Peripheral Component Interconnect Express (PCIe)-based protocol/PCIe).
Regarding Claim 16, Safranek ‘658 discloses a method comprising: 
generating a flit (see Figure 13 and paragraph 37, line 14; generating/(flit is generated before it is transmitted) a flit/flit), wherein the flit (see Figure 15 and paragraph 37, line 14; wherein the flit/flit) comprises: 
a header field (see Figure 9 and paragraph 55, lines 1-2; a header field/(EA header), wherein the header field comprises a header of a packet (see Figure 9 and paragraph 55, lines 1-2; wherein the header field/(EA header) comprises a header/header of a packet/KTI format 900); 
sending the flit on a link (see Figure 2 and paragraph 37; sending/transfers the flit/flit on a link/link), wherein the link comprises a plurality of physical lanes (see Figure 2 and paragraph 35, lines 14-15; wherein the link/(KTI link) comprises a plurality/plurality of physical lanes/lanes), and the link is compliant with a Peripheral Component Interconnect Express (PCIe)-based protocol (see paragraph 4; and the link/link is compliant with a Peripheral Component Interconnect Express (PCIe)-based protocol/PCIe).
Although Safranek ‘658 discloses a method as set forth above,
Safranek ‘658 does not explicitly disclose “a type field to identify that the packet corresponds to one of a plurality of types”.
However, Kang discloses a method comprising:
a type field to identify that the packet corresponds to one of a plurality of types (see Figure 4A and paragraphs 48 and 50; a type field/(type field) to identify that the packet corresponds to one of a plurality of types/header or payload).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a type field to identify that the packet corresponds to one of a plurality of types” as taught by Kang in the system of Safranek ‘658 to provide an asynchronous switch for network on chip applications to transfer a plurality of data packets (see page 1, paragraph 6, lines 1-2 of Kang).
Although the combination of Safranek ‘658 and Kang discloses a method as set forth above,
The combination of Safranek ‘658 and Kang does not explicitly disclose “a particular field to indicate whether the header is to utilize a supplemental header content field in the flit”.
However, Torudbakken discloses an apparatus comprising:
a particular field to indicate whether the header is to utilize a supplemental header content field in the flit (see Figure 24 and paragraphs 281-282; a particular field/(SH 817) to indicate whether the header/header is to utilize a supplemental header/(supplemental header 817) content field in the flit/packet 810). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a particular field to indicate whether the header is to utilize a supplemental header content field in the flit” as taught by Torudbakken in the combined system of Safranek ‘658 and Kang to support sharing of the device resources between hosts (see page 1, paragraph 5, lines 6-7 of Torudbakken).
Regarding Claim 17, Safranek ‘658 discloses a system comprising: 
a first device (see Figure 18 and paragraph 64; a first device/node); and 
a second device (see Figure 18 and paragraph 64; a second device/node) coupled to the first device by a link (see Figures 2 and 18 and paragraphs 36 and 64; coupled to the first device/node by a link/link), wherein the link comprises a plurality of physical lanes (see Figure 2 and paragraph 35, lines 14-15; wherein the link/(KTI link) comprises a plurality/plurality of physical lanes/lanes), and the second device (see Figures 2 and 18 and paragraphs 36 and 64; and the second device/component B) comprises: 
protocol circuitry (see paragraph 34, lines 10-11; protocol circuitry/protocol layer) to: 
generate a flit (see Figure 13 and paragraph 37, line 14; generate/(flit is generated before it is transmitted) a flit/flit), wherein the flit (see Figure 15 and paragraph 37, line 14; wherein the flit/flit) comprises: 
a header field (see Figure 9 and paragraph 55, lines 1-2; a header field/(EA header), wherein the header field comprises a header of a packet (see Figure 9 and paragraph 55, lines 1-2; wherein the header field/(EA header) comprises a header/header of a packet/KTI format 900); 
send the flit to the first device over the link (see Figure 2 and paragraph 37; send/transfers the flit/flit to the first device/(component A) over the link/link).
Although Safranek ‘658 discloses a system as set forth above,
Safranek ‘658 does not explicitly disclose “a type field to identify that the packet corresponds to one of a plurality of transaction types”.
However, Kang discloses a system comprising:
a type field to identify that the packet corresponds to one of a plurality of transaction types (see Figure 4A and paragraphs 48 and 50; a type field/(type field) to identify that the packet corresponds to one of a plurality of transaction types/header or payload).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a type field to identify that the packet corresponds to one of a plurality of transaction types” as taught by Kang in the system of Safranek ‘658 to provide an asynchronous switch for network on chip applications to transfer a plurality of data packets (see page 1, paragraph 6, lines 1-2 of Kang).
Although the combination of Safranek ‘658 and Kang discloses a system as set forth above,
The combination of Safranek ‘658 and Kang does not explicitly disclose “a particular field to indicate whether the header is to utilize a supplemental header content field in the flit”.
However, Torudbakken discloses an system comprising:
a particular field to indicate whether the header is to utilize a supplemental header content field in the flit (see Figure 24 and paragraphs 281-282; a particular field/(SH 817) to indicate whether the header/header is to utilize a supplemental header/(supplemental header 817) content field in the flit/packet 810). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a particular field to indicate whether the header is to utilize a supplemental header content field in the flit” as taught by Torudbakken in the combined system of Safranek ‘658 and Kang to support sharing of the device resources between hosts (see page 1, paragraph 5, lines 6-7 of Torudbakken).
Regarding Claim 19, Although Safranek ‘658 discloses a system as set forth above,
Safranek ‘658 does not explicitly disclose “wherein the header field comprises the type field”.
However, Kang discloses a system comprising:
wherein the header field/header comprises the type field (see Figure 4A and paragraphs 48 and 50; wherein the header field comprises the type field/(ype field).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the header field comprises the type field” as taught by Kang in the system of Safranek ‘658 to provide an asynchronous switch for network on chip applications to transfer a plurality of data packets (see page 1, paragraph 6, lines 1-2 of Kang).
Regarding Claim 20, Safranek ‘658 discloses the system, wherein one of the first device or the second device comprises a host processor (see Figure 18 and paragraph 64; wherein one of the first device/node or the second device/node comprises a host processor/processor).
Regarding Claim 21, Safranek ‘658 discloses the system, wherein the link is compliant with a Peripheral Component Interconnect Express (PCIe)-based protocol (see paragraph 4; wherein the link/link is compliant with a Peripheral Component Interconnect Express (PCIe)-based protocol/PCIe).

Claims 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safranek ‘658 in view of Kang and further in view of Torudbakken and further in view of Safranek et al (US 2012/0079156), hereinafter Safranek ‘156.

Regarding Claim 3, Although the combination of Safranek ‘658, Kang and Torudbakken discloses the apparatus as set forth above,
The combination of Safranek ‘658, Kang and Torudbakken does not explicitly disclose “wherein a format of the flit is based on the PCIe-based protocol”.
However, Safranek ‘156 discloses the apparatus, wherein a format of the flit is based on the PCIe-based protocol (see paragraph 46; wherein a format of the flit is based/(defined by) on the PCIe-based protocol/PCIe 3.0 specification).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a format of the flit is based on the PCIe-based protocol” as taught by Safranek ‘156 in the combined system of Safranek ‘658, Kang and Torudbakken to prevent time limited timing skew clock rates (see page 1, paragraph 3, lines 7-8 of Safranek ‘156).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safranek ‘658, in view of Kang, and further in view of Torudbakken and further in view of Flynn et al (US 2011/0243154 A1), hereinafter Flynn

Regarding Claim 4, Although the combination of Safranek ‘658, Kang and Torudbakken discloses the apparatus as set forth above,
The combination of Safranek ‘658, Kang and Torudbakken does not explicitly disclose “wherein the flit further comprises a cyclic redundancy check (CRC) code”.
However, Flynn discloses the apparatus, wherein the flit further comprises a cyclic redundancy check (CRC) code (see paragraph 7; wherein the flit/flit further comprises a cyclic redundancy check (CRC) code/CRC).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the flit further comprises a cyclic redundancy check (CRC) code” as taught by Flynn in the combined system of Safranek ‘658, Kang and Torudbakken to provide an effective method and circuit to implement transmission of control information in a local rack interconnect system (see page 1, paragraph 4 of Flynn).


Claims 11 and 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safranek ‘658, in view of Kang, and further in view of Torudbakken and further in view of Sindhu et al (US 2010/0061242 A1), hereinafter Sindhu.

Regarding Claim 11, Safranek ‘658 discloses an apparatus comprising: 
a port (see Figure 2 and paragraph 36; a port/QuickPath Interconnect Port as shown in Figure 2) comprising: 
a group of transmitters (see Figure 2 and paragraph 36; a group of transmitters/TX lanes on left and right as shown in Figure 2); and 
a group of receivers (see Figure 2 and paragraph 36; a group of receivers/RX lanes on left and right as shown in Figure 2), wherein the group of receivers is to receive a flit via a link (see Figure 2 and paragraphs 34 and36; wherein the group of receivers/(RX lanes on left and right as shown in Figure 2) is to receive a flit/flit via a link/link), wherein the link is compliant with a Peripheral Component Interconnect Express (PCIe)-based protocol (see paragraph 4; wherein the link/link is compliant with a Peripheral Component Interconnect Express (PCIe)-based protocol/PCIe); and 
protocol circuitry (see paragraph 34, lines 10-11; protocol circuitry/protocol layer) to: 
identify, in the flit (see Figure 9 and paragraph 55, lines 1-2; in the flit KTI flit), a header field (see Figure 9 and paragraph 55, lines 1-2; a header field/(EA header), wherein the header field comprises a header of a packet (see Figure 9 and paragraph 55, lines 1-2; wherein the header field/(EA header) comprises a header/header of a packet/KTI format 900).
Although Safranek ‘658 discloses an apparatus as set forth above,
Safranek ‘658 does not explicitly disclose “a type field to identify that the packet corresponds to one of a plurality of types”.
However, Kang discloses an apparatus comprising:
a type field to identify that the packet corresponds to one of a plurality of types (see Figure 4A and paragraphs 48 and 50; a type field/(type field) to identify that the packet corresponds to one of a plurality of types/header or payload).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a type field to identify that the packet corresponds to one of a plurality of types” as taught by Kang in the system of Safranek ‘658 to provide an asynchronous switch for network on chip applications to transfer a plurality of data packets (see page 1, paragraph 6, lines 1-2 of Kang).
Although the combination of Safranek ‘658 and Kang discloses an apparatus as set forth above,
The combination of Safranek ‘658 and Kang does not explicitly disclose “and a particular field to indicate whether the header is to utilize a supplemental header content field in the flit”.
However, Torudbakken discloses an apparatus comprising:
and a particular field to indicate whether the header is to utilize a supplemental header content field in the flit (see Figure 24 and paragraphs 281-282; and a particular field/(SH 817) to indicate whether the header/header is to utilize a supplemental header/(supplemental header 817) content field in the flit/packet 810). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and a particular field to indicate whether the header is to utilize a supplemental header content field in the flit” as taught by Torudbakken in the combined system of Safranek ‘658 and Kang to support sharing of the device resources between hosts (see page 1, paragraph 5, lines 6-7 of Torudbakken).
Although the combination of Safranek ‘658, Kang and Torudbakken discloses an apparatus as set forth above,
The combination of Safranek ‘658, Kang and Torudbakken does not explicitly disclose “parse content of the packet within the flit”.
However, Sindhu discloes an apparatus comprising:
parse content of the packet based on fields in the flit (see paragraph 40; parse/parsed content of the packet/(data packet) within the flit/flit).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “parse content of the packet within the flit” as taught by Sindhu in the combined system of Safranek ‘658, Kang and Torudbakken to support sharing of the device resources between hosts (see page 1, paragraph 5, lines 6-7 of Torudbakken).
Regarding Claim 14, Safranek ‘658 discloses wherein the protocol circuitry is further to generate a particular flit (see Figure 13 and paragraph 37, line 14; is further to generate/(flit is generated before it is transmitted) a flit/flit) and send the particular flit on the link using the group of transmitters (see Figure 2 and paragraph 37; and send/transfers the particular flit/flit on the link/link using the group of transmitters/TX lanes on left and right as shown in Figure 2).
Regarding Claim 15, Safranek ‘658 discloses the apparatus of Claim 11, wherein the flit is according to a defined size (see paragraph 27; wherein the flit/flit is according to a defined size/sizes), and the defined size comprises at least 192 bits per flit (see paragraph 37; and the defined size/sizes comprises at least 192 bits/(192-bit) per flit/flit).

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safranek ‘658, in view of Kang, and further in view of Torudbakken and further in view of Sindhu and further in view of Safranek ‘156.

Regarding Claim 12, Although the combination of Safranek ‘658, Kang and Torudbakken discloses the apparatus as set forth above,
The combination of Safranek ‘658, Kang and Torudbakken does not explicitly disclose “wherein the protocol circuitry is to determine a boundary of the flit”.
However, Safranek ‘156 discloses, wherein the protocol circuitry is to determine a boundary of the flit (see Figure 12 and paragraph 49; wherein the protocol circuitry/(framing logic) is to determine/(figure out) a boundary/boundary of the flit/flit).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the protocol circuitry is to determine a boundary of the flit” as taught by Safranek ‘156 in the combined system of Safranek ‘658, Kang and Torudbakken to prevent time limited timing skew clock rates (see page 1, paragraph 3, lines 7-8 of Safranek ‘156).

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safranek ‘658, in view of Kang, and further in view of Torudbakken and further in view of Sindhu and further in view of Safranek ‘156 and further in view of Flynn.

Regarding Claim 13, Although the combination of Safranek ‘658, Kang and Torudbakken discloses the apparatus as set forth above,
The combination of Safranek ‘658, Kang and Torudbakken does not explicitly disclose “wherein the flit further comprises a cyclic redundancy check (CRC) code”.
However, Flynn discloses the apparatus, wherein the flit further comprises a cyclic redundancy check (CRC) code (see paragraph 7; wherein the flit/flit further comprises a cyclic redundancy check (CRC) code/CRC).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the flit further comprises a cyclic redundancy check (CRC) code” as taught by Flynn in the combined system of Safranek ‘658, Kang and Torudbakken to provide an effective method and circuit to implement transmission of control information in a local rack interconnect system (see page 1, paragraph 4 of Flynn).

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safranek ‘658, in view of Kang, and further in view of Torudbakken and further in view of Sindhu et al (US 2010/0061242 A1), hereinafter Sindhu.

Regarding Claim 18, Safranek ‘658 discloses the system, wherein the first device comprises receiver protocol circuitry (see Figure 2 and paragraph 36; wherein the first device/(component A) comprises receiver protocol circuitry/Rx) to: 
receive the flit from the second device over the link (see Figure 2 and paragraph 37; receive/transfers the flit/flit from the second device/(component B) over the link/link).
Althought the combination of Safranek ‘658, Kang and Torudbakken discloses the system as set forth above,
The combination of Safranek ‘658, Kang and Torudbakken does not explicitly discloses “parse content of the packet based on fields in the flit”.
However, Sindhu disclose the system, wherein the first device comprises receiver protocol circuitry to:
parse content of the packet based on fields in the flit (see paragraph 40; parse/parsed content of the packet/(data packet) based on fields in the flit/flit).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “parse content of the packet based on fields in the flit” as taught by Sindhu in the combined system of Safranek ‘658, Kang and Torudbakken to support sharing of the device resources between hosts (see page 1, paragraph 5, lines 6-7 of Torudbakken).

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Safranek et al (US 2007/0226596 A1) discloses Apparatus and Method for Reduced Power Consumption Communicaitons Over A Physcial Interconnect.  Specifically, see paragraphs 69-71.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469